STANFORD, Justice
(dissenting).
The majority opinion takes the easy way out by following the rule of stare decisis. The opinion in this case rendered by the trial court has the following:
“The law of our state is committed to the rule that, other things being equal, a child of tender years should be given to the mother.”
Neither the opinion of the trial court nor the opinion rendered by the majority of this court has said one thing about the matter that caused this action of habeas corpus to be brought by the father of this child, and that is:
Bill, the child, was enrolled in the Elsinore Military Academy in California on September 11, 1949. He was then of the age of six years plus. The respondent, Mrs. Flaccus, did not leave Phoenix for Pittsburgh that fall until October 9, 1949. Everything would indicate that the child had been placed there for a considerable length of time and everything points to the fact that this respondent forfeited her *201right, by that act, to have the custody of this child during his tender years.
The oddity of the majority opinion is that it states:
“It would uselessly lengthen this opinion to quote even a portion of the testimony.”
The opinion further states:
“This court has said times without number that the trial court who had the opportunity to see, listen and gauge the demeanor of the witnesses on the stand is the best judge of conflicting testimony.”
The fact of the matter is, the theory of the majority opinion in this case establishes the rule that hereafter in all such cases there would be nothing to gain by any litigant taking an appeal to this court.
I think the custody of the child should go to the father. The evidence is uncontroverted that he is a fit and proper person to have the custody of the child. Respondent admits that fact in her response to the petition for writ of habeas corpus, from which I quote:
“The respondent admits the petitioner is a fit and proper person to have the care, custody and control of said minor child.”
I say the custody of the child should go to the father in view of the fact that had respondent’s treatment of the child not been questioned by the father, the child would today be in a military home instead of the home of either parent. If respondent had intended to give the child a proper homelife she would not have sent him away to a military school; therefore I am forced to dissent from the maj ority opinion.